Case 6:12-cv-00855-RWS Document 972-1 Filed 10/30/20 Page 1 of 2 PageID #: 62961




                             EXHIBIT A
Case 6:12-cv-00855-RWS Document 972-1 Filed 10/30/20 Page 2 of 2 PageID #: 62962




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC. AND                              §
 LEIDOS, INC.,                                 §      Civil Action No. 6:12-cv-855-RWS
                                               §
                                               §
 v.                                            §
                                               §
                                               §      APPLE INC.
        §


                                [PROPOSED] VERDICT FORM

        In answering these questions, you are to follow all of the instructions provided by the Court
 during the Court’s jury instructions. You must answer each question, and your answer to each
 question must be unanimous.



 1. What royalty rate do you find, by a preponderance of the evidence, would fairly and
 reasonably compensate VirnetX for Apple’s infringement?

                                     _____________ per device



 2. VirnetX and Apple have stipulated that the total number of infringing units is 598,629,580.
 Multiplying the per-device royalty rate in Question 1 by this total number of units, what total
 royalty do you find, by a preponderance of the evidence, would fairly and reasonably
 compensate VirnetX for Apple’s infringement?

                                  $________________________
